Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 02/26/2020 and 10/30/2019, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
4.    Applicant’s Oath was filed on 10/30/2019.

Drawings
5.    Applicant’s drawings filed on 10/30/2019 has been inspected and is in compliance with MPEP 608.01.
Specification
6.    Applicant’s specification filed on 10/30/2019 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
7.    NO objections warranted at initial time of filing for patent.

Remarks
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of co-pending Application No. 16/658,160. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application claims and co-pending No. Application no. 16/658,160 claims are almost the same in scope.

Instant Application claim 1 and associated claims 2-20
Application no. ‘160 claim 1 and associated claims 2-25

1. A method, comprising: receiving, by a storage port, a login request; and configuring, by the storage port, an audit mode indicator as enabled in a login response to a host port to enter a security enabled mode and indicate to the host port that Input/Output (I/O) operations are to be transmitted from the host port to the storage port even if authentication or security association negotiation with the storage port cannot be completed successfully



The instant application claims 1-20 are directed towards a method and system of receiving a login request from a storage port and enabling security associated therewith.
One of ordinary skill in the art would understand from the teachings found in instant application claims would not be significantly different from those found in the Application No. ‘160. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Therefore, it would have been obvious to one of ordinary skill in the art to modifyinstant Application claims with the additional limitation of so to obtain Application ‘160 claims. Allowance of application claim 1 would result in an unjustified time-wise 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 15-20 claims “A computer program product, the computer program product comprising a computer readable storage medium …”   However, claims 15-20 do not clearly define a computer readable storage medium to be a memory/disk, see Applicant‘s specification paragraph 0066 and 0067 “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present embodiments. The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”  
 Applicant’s specification does not exclude “computer readable storage medium” from other forms of propagated signals that computer program product may be formatted (stored within the communication/transport medium. i.e., signal) for broadcasting and is thus “computer readable storage medium” is considered as “signal” per se and the claim is non-statutory for that reason.  
Applicant’s specification, further does not exclude “computer readable storage medium” from other forms of propagated signals.   
  The Examiner suggests Applicant to review the recent memorandum entitled “Subject matter Eligibility of Computer readable media” issued on January 26, 2010 from the Under Secretary of Commerce for Intellectual Property and Director of the United State Patent and Trademark Office , David J. Kappos (http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf) by amending the claim to include the disclosed tangible computer readable memory device, while at the same time excluding the intangible memory device such as signals, carrier waves, etc…


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7965843 hereinafter Maino.

As per claim 1, Maino discloses:
A method (Col. 1 Lines 44-46 “Methods and apparatus are provided for improving both node-based and message-based security in a fibre channel network.”), comprising: 
in response to receiving, by a storage port, a login request message with a security indicator enabled for security, establishing a security association by transmitting a response indicating a login accept with the security indicator enabled for security (Col. 3 Lines 12-14 “For example, the techniques of the present invention will be described in the context of fibre channel used in a storage area network.” Col. 4 Lines 53-59 “According to various embodiments, the initialization message transmitted at 201 can be a fabric login message a port of the network node can attempt to communicate with a port of the switch in the fibre channel fabric. When a fabric-capable device is connected to a switch port, it attempts to log in (FLOGI) to a well-known address, "FFFFFE". Fig. 4, Col. 6 Lines 29-45 “FIG. 4 shows the process of authentication and key exchange between a network entity 401 and a receiving network entity 403. At 411, the network entity 401 transmits a message such as a PLOGI or FLOGI, or other ad hoc messages with a security enable parameter to a network entity 403. The authentication message can contain an identifier such as a user name or an authentication identifier that allows the receiver to select an authentication mechanism out of a possible set of mechanisms. According to various embodiments, to allow authentication, network entity 403 already has a user name, a salt, and a verifier derived from the salt and the password associated with the user name. If the network entity 403 supports security, the network entity 403 identifies the security enable parameter and transmits an acknowledgement at 415 to network entity 401 indicating support for security. According to various embodiments, the transmission at 415 includes a salt parameter.” Col. 7 Lines 7-18 “At 417, network entity 401 can compute the combined hash using the salt and the actual password associated with the user name. The network entity 401 can then provide public information such as a generated ephemeral public key A and transmit the public information at 421 to network entity 403. Similarly, network entity 403 at 425 can provide public information such as a generated ephemeral public key B and transmit the public information to network entity 401. At 427, Also see Col. 7 Line 61- Col. 8 Line 3); 
and in response to establishing the security association, modifying, by the storage port, a protocol behavior for transmitting and receiving information units (Fig. 6, Col. 9 16-35 “Each class of traffic exchanged between the two authenticated nodes can be provided with different security services. Some security services for control and traffic messages include authentication, protection against tampering, and encryption. The relationship between two fibre channel ports that affords security services to traffic transmitted between the two ports is referred to herein as a security association. Examples of security association parameters are a security parameters index, the destination address, a sequence number, key information, and algorithm information. Outgoing traffic is transformed according to the parameters of the outgoing security association if the traffic matches the selectors of that security association. Examples of security association selectors are source identifiers, destination identifiers, and class of traffic. A security database can be used to determine whether frames should be encrypted and authenticated based on parameters of the frame such as source and destination addresses and class.” Fig. 9, Col. 10 Lines 41-60 “FIG. 9 is a process flow diagram showing the generation of a secure frame such as the one shown in FIG. 8. At 901, a frame is identified. Identifying a frame may entail locating a frame queued for transmission. At 903, a security database is checked for a frame that matches on of the selectors in the security association database.  If the frame does correspond to an entry in the database, a security header and trailer such as these shown in FIG. 8 with values derived from the selected security association are added to the frame at 907. The security header can include the security parameters index and a sequence number, while the trailer can include authentication data.”).  

	As per claim 2, Maino discloses:
The method of claim 1, wherein the modifying of the protocol behavior comprises: transmitting, by the storage port, command mode status information units that include a status device information block (DIB) in frames of information category of command status to avoid encryption of the command mode status information units (Fig. 8, Col. 9 Line 58- Col. 10 Line 28 “FIG. 8 is a diagrammatic representation of a secured frame that can be transmitted between network entities in a fibre channel fabric. The fibre channel frame can include a FC-2 header 801. The header 801 can contain source and destination information for transmitting a packet through a fibre channel network. The header can also include a security control indicator such as a DF_CTL bit showing that the frame should be decrypted and authenticated. The fibre channel frame can also include optional header information 807 as well as payload data 809 variable in length. According to various embodiments, if the fibre channel frame has a particular destination and belongs to a particular class, as indicated in the fibre channel frame header 801, the fibre channel frame is secured by combining the frame with a security header 823 and a security trailer 825 as well as encrypting a portion 819 of the frame and generating authentication data 821. The headers and trailers in one example can be Encapsulation Security Payload (ESP) headers and ESP trailers. The security header 823 can include a security parameters index 803 for identifying an entry in a security database. The security header 823 can also include a sequence number 805 for prevention of replay attacks. For secured frames, optional header 807, payload data 809, and payload padding 811 can be encrypted with the algorithms and key as indicated in the security database. As will be appreciated by one of skill in the art, padding provides for block alignment in encryption and authentication. Padding 811 can include a padding length 815 to indicate the amount to adjust after decryption. It should be noted, that a source and destination identifier in the header is often not computed between the authentication data to allow for address translation in a fibre channel network. In other typical implementations, a source identifier and a destination identifier are included. This inclusion prevents network address translation. Similarly, the security parameters index 803 and the sequence number 805 are not encrypted in order to allow the receiving node to acquire information to properly decrypt the frame.” Col. 10 Lines 41-60 “FIG. 9 is a  At 903, a security database is checked for a frame that matches on of the selectors in the security association database. An entry may correspond to the identified frame if the destination identifier of the frame is contained in an entry in the security database. In another example, destination identifiers, and class of frames can be compared with entries in a security database. If the frame does not correspond with an entry in the security database, the frame is transmitted at 917 without securing the frame. That is, a portion of the frame is not encrypted and a portion of the frame may not be hashed to allow for authentication. If the frame does correspond to an entry in the database, a security header and trailer such as these shown in FIG. 8 with values derived from the selected security association are added to the frame at 907. The security header can include the security parameters index and a sequence number, while the trailer can include authentication data.”).  
	
As per claim 3, Maino discloses:
The method of claim 1, wherein the modifying of the protocol behavior comprises: receiving, by the storage port, command/data DIBs that use frames of an information category of solicited data without generating an error, wherein use of the frames of the information category of solicited data ensures that the command/data DIBs are encrypted (Fig. 9, Col. 10, Line 60- Col. 11 Line 10 “To allow for encryption and authentication at 911, the payload can be padded. At 

As per claim 4, Maino discloses:
The method of claim 3, wherein the command/data DIBs have been transmitted by a host port using frames of the information category of solicited data (Figs. 1-3).  

As per claim 5, Maino discloses:
The method of claim 4, wherein the storage port is included in a storage controller, wherein the host port is included in a host computational device, and wherein the storage port is in communication with the host port over a Fibre Channel communication link (Figs. 1-3, Col. 1 Lines 44-57).  

As per claim 6, Maino discloses:
The method of claim 1, wherein the information units are FICON information units (Fig. 2, Col. 4 Lines 28-51 “FIG. 2 is a diagrammatic 

As per claim 7, Maino discloses:
The method of claim 1, wherein the login request message is a Fibre Channel login request message (Col. 4, Line 52-61).  

As per claim 8, the implementation of the method of claim 1 will execute the system of claim 8. The claim 8 is analyzed with respect to claim 1.

As per claim 9, the claim is analyzed with respect to claim 2.

As per claim 10, the claim is analyzed with respect to claim 3.

As per claim 11, the claim is analyzed with respect to claim 4.

As per claim 12, the claim is analyzed with respect to claim 5.

As per claim 13, the claim is analyzed with respect to claim 6.

As per claim 14, the claim is analyzed with respect to claim 7.

As per claim 15, the implementation of the method of claim 1 will execute the computer program product (Col. 9 Lines 36-57) of claim 8. The claim 8 is analyzed with respect to claim 1.

As per claim 16, the claim is analyzed with respect to claim 2.

As per claim 17, the claim is analyzed with respect to claim 3.

As per claim 18, the claim is analyzed with respect to claim 4.

As per claim 19, the claim is analyzed with respect to claim 5.

As per claim 20, the claim is analyzed with respect to claim 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	U.S. Publication No. 20170091136 on Fig. 1

B. 	U.S. Publication No. 20130163591 discloses on paragraph 0012 “In some embodiments, an apparatus can include a management module configured to assign a unique set of identifiers to each network control entity from a set of network control entities, which is associated with a distributed multi-stage switch. As a result, a network control entity from the set of network control entities can assign an identifier from its unique set of identifiers to a port in response to that network control entity receiving a login request from the port. In some embodiments, the identifier can be a Fibre Channel Identifier (FCID) and the login request can be a Fabric Login (FLOGI) request. In some other embodiments, the identifier can be a Fibre Channel over 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY S GRACIA/           Primary Examiner, Art Unit 2491